Citation Nr: 0900887	
Decision Date: 01/09/09    Archive Date: 01/14/09

DOCKET NO.  05-09 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The veteran had active duty service from July 1967 to July 
1969.  He was awarded the Combat Infantryman Badge and Bronze 
Star Medal with a "V" Device as a result of his service in 
Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2004 rating decision of the 
Pittsburgh, Pennsylvania regional office (RO) of the 
Department of Veterans Affairs (VA), which granted the 
veteran's PTSD service connection claim and established an 
initial disability rating of 10 percent effective December 
24, 2003.  This disability rating was increased to 30 percent 
in a February 2005 rating decision, also effective December 
24, 2003.

The veteran testified before a decision review officer at an 
August 2004 RO hearing.  A copy of that transcript has been 
associated with the claims folder.

In a December 2003 statement, the veteran appears to be 
making claim for service connection for a foot condition.  
This matter is referred to the RO for adjudication.


FINDING OF FACT

For the entire claims period, the veteran's PTSD was 
manifested by occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks, but has been able to maintain effective work and 
social relationships without impaired judgment or thinking.


CONCLUSION OF LAW

The schedular criteria for a disability rating in excess of 
30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

The claim arises from disagreement with the initial rating 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007).  

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  There has been no allegation of prejudice in this 
case.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the veteran in the development 
of his claim.  The veteran's service treatment records, VA 
treatment records and private treatment records have been 
obtained.  The veteran has been afforded two VA examinations 
and sufficient medical opinions have been obtained.

As there is no indication from either the veteran or his 
representative that there is any outstanding pertinent 
medical evidence, the Board may proceed with consideration of 
the veteran's claim.

Increased Rating

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155. 

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In addition, the entire history of the veteran's disability 
is also considered.  Consideration must be given to the 
ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10.  If there is a 
question as to which of two evaluations should apply, the 
higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).  

The Court has held that there is a distinction between a 
veteran's disagreement with the initial rating assigned 
following a service connection grant and the claim for an 
increased rating for a disability in which entitlement to 
service connection has previously been established.  In 
instances in which the veteran disagrees with the initial 
rating, the entire evidentiary record from the time of the 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).   

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).  Under the formula, a 30 percent rating is assigned 
where the disorder is manifested by occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood; anxiety; suspiciousness; 
panic attacks (weekly or less often); chronic sleep 
impairment; and mild memory loss (such as forgetting names, 
directions, and recent events).  38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine actives; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); 
inability to establish and maintain effective relationships.  
Id. 

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  Id. 

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan, at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004). 

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).
  
A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995). 

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).   

PTSD

Private progress notes from Dr. M.W. indicate the veteran 
briefly attended treatment in July and August 2003.  The 
veteran reported reoccurring dreams from his Vietnam 
experiences that had been exacerbated by the recent Gulf War.  
He reported difficulty sleeping, irritability, and using 
alcohol to assist his sleep.  He indicated that he did not 
wish to take any psychotropic mediation to treat his 
symptoms.  A diagnosis of PTSD was made and a GAF score of 70 
was assigned.  The veteran stopped seeing this provider after 
his insurance company refused to cover the treatment.

VA treatment notes dated between December 2003 and July 2004 
reveal treatment for PTSD.  The veteran's GAF scores ranged 
between 57 and 62 during this time.

The veteran reported nightmares that occurred two or three 
times per week at his April 2004 VA examination.  In response 
to his difficulties falling and staying asleep, the veteran 
had consumed alcohol.  He reported difficulties getting along 
with people, particularly at work, as well as road rage.  
Hypervigilance, an exaggerated startle response and avoidance 
of crowds were also reported.  His memory and intellect were 
intact and appeared to be "well above average" in capacity.  
Following this examination and a review of the veteran's 
claims folder, the examiner diagnosed the veteran with PTSD 
and assigned a GAF score of 75.  The examiner opined that his 
PTSD was mild, noted that the veteran was employed, and found 
that he was employable.

Several lay statements were submitted in support of the 
veteran's claim.  The veteran's stepson indicated in his 
August 2004 statement that the veteran was "quick to 
anger", losses his patience when tasks were not performed 
exactly as he specified, and experienced nightmares after 
watching news programs discussing current military conflicts.  
He also observed that the veteran was "short-tempered over 
something minor like a broken plate" but was able to handle 
a "big crisis pretty well."  

The veteran's wife indicated in an August 2004 statement that 
the veteran was hard on the children, exhibited very little 
patience, was short-tempered and was quick to judge without 
hearing all of the facts.  She also indicated that the 
veteran experienced nightmares.  

In a July 2004 statement, a member of the veteran's former 
unit described the veteran's valiant actions while in 
Vietnam.

At his August 2004 hearing, the veteran testified that he had 
worked as a welder for a federal military contractor for the 
previous eight years and that he sometimes got angry at work.  
He described walking away from other people to avoid 
arguments and that he "blows off anger" daily.  
Occasionally the veteran would "get a little nervous" and 
leave work early, or take a day off if he did not get 
adequate sleep the previous night.  He reported road rage on 
a daily basis.  He also testified that he got approximately 
three hours of sleep per night due to nightmares.

At his November 2004 VA examination, the veteran reported 
improved sleep and reduced road rage, which he attributed to 
prescription medication,.  Three to six nightmares per week 
were reported.  He also reported socializing at the American 
Legion approximately once a week but noted that he often left 
there in order not to become irritated and combative.  He 
reported bowling twice a week.  While he had hunted and 
fished in the past, he noted that he was losing interest in 
those activities.  

He reported that his other activities included staying at 
home, walking the dog, and playing computer games.  He was 
fearful of losing his job due to his temper, estimated that 
he had missed 80 hours of work due to leaving early, and 
noted that he did not lose money when that occurred.  

Concentration difficulties and fleeting suicidal ideations 
without planning or intent were reported.  Irritability, 
exaggerated startle response and hypervigilance were also 
endorsed.  

On mental status examination, the veteran had no gross 
impairment in concentration or memory, although the veteran 
reported difficulty concentrating.  His speech was relevant 
and coherent without evidence of a thought disorder.  The 
examiner noted that the veteran socialized little.

Following the examination and a review of the veteran's 
claims folder, the examiner assigned the veteran a GAF score 
of 65, which he noted was defined as having some difficulties 
in social and occupational settings.  

Analysis

The veteran's PTSD has caused some occupational impairment 
with reports that he has to leave or miss work occasionally.  
Examinations, however, have shown his memory and 
concentration to be intact, and that his abstract thinking 
was intact.  There have been no reports of panic attacks.  

He has also been able to maintain social and occupational 
relationships as documented by the letters from his family, 
his long term marriage, and employment with the same employer 
for eight years.  While he has had to make a concerted effort 
to maintain these relationships, his efforts have apparently 
been successful, since there have been no reported breaks in 
these relationships. 

Moreover, the veteran's GAF scores ranged between 57 and 75 
with most scores in the 60s.  These score suggest no more 
than moderate impairment.  See DSM IV.

The veteran does not have most of the symptoms contemplated 
in the criteria for a 50 percent rating, and his symptoms 
most closely approximate the criteria for the current 30 
percent rating.  A higher evaluation is therefore, not 
warranted.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2008).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2007).  The question 
of an extraschedular rating is a component of a claim for an 
increased rating. See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, No. 
06-3088 (U.S. Vet. App. Sept. 16, 2008)

When the rating schedule is inadequate to evaluate a 
claimant's disability picture and that picture has related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for completion of the 
third step--a determination of whether, to accord justice, 
the claimant's disability picture requires the assignment of 
an extraschedular rating.  Id.  

The veteran's disability is manifested by impairment in 
social and occupational functioning.  The rating criteria 
contemplate these impairments.  Hence, referral for 
consideration of an extraschedular rating is not warranted.

The Board has resolved all reasonable doubt in favor of the 
veteran in reaching this determination.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to an initial compensable evaluation for PTSD in 
excess of 30 percent is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


